                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

JERMAINE DUANE IRVIN-BEY                                                             PETITIONER
REG # 45966-177

v.                             Case No. 2:18-cv-00107-KGB/JTK

GENE BEASLEY, Warden,
FCI-Forrest City, Arkansas 1                                                        RESPONDENT

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Jerome T. Kearney (Dkt. No. 2). Also before the Court are

petitioner Jermaine Duane Irvin-Bey’s motion for copies, motion for judicial clarification, motion

for release of funds, motion for remedy, and two motions for order (Dkt. Nos. 3, 4, 5, 7, 10, 12).

Along with his motion for copies, Mr. Irvin-Bey filed timely objections to the Proposed Findings

and Recommended Disposition (Dkt. No. 3, Ex. A). After careful consideration of the Proposed

Findings and Recommended Disposition, the objections, and a de novo review of the record, the

Court concludes that the Proposed Findings and Recommended Disposition should be, and hereby

are, approved and adopted in their entirety as this Court’s findings in all respects (Dkt. No. 2). The

Court dismisses without prejudice Mr. Irvin-Bey’s petition for writ of habeas corpus. The

requested relief is denied.

       I.      Objections

       In his motion for copies, Mr. Irvin-Bey states that Exhibit A to his motion serves as his

objections to the Proposed Findings and Recommended Disposition (Dkt. No. 3, at 3). Attached



       1
          The proper respondent is “the person” having custody over the petitioner. Rumsfeld v.
Padilla, 542 U.S. 426, 434-35 (2004). Mr. Beasley is the current Warden of Forrest City Medium
Federal Correctional Institution.
as Exhibit A is a copy of Mr. Irvin-Bey’s objections to the presentence report from his criminal

conviction in the United States District Court for the Northern District of Texas for which he is

currently serving a sentence, Jermaine Duane Irvin v. USA, Case No. 4:13-cr-00035-A-4 (Dkt.

No. 3, Ex. A). On July 27, 2015, Mr. Irvin-Bey filed a petition for habeas corpus under 28 U.S.C.

§ 2255 in the sentencing court seeking to vacate, set aside, or correct his sentence, which the

sentencing court denied. See Irvin v. USA, Case No. 4:15-cv-00551-A, Dkt. No. 15 (N.D. Tex.

Sept. 15, 2015).

       In the Proposed Findings and Recommended Disposition, Judge Kearney determines that

the claims Mr. Irvin-Bey attempts to bring in his current habeas petition also challenge the validity

of his conviction or sentence as imposed. Such claims must be brought under 28 U.S.C. § 2255

instead of under 28 U.S.C. § 2241, the statute under which Mr. Irvin-Bey claims to bring his current

habeas petition (Dkt. No. 2, at 4). However, as Judge Kearney notes, if Mr. Irvin-Bey can

affirmatively demonstrate that the remedy provided by § 2255 is inadequate or ineffective to test

the legality of his detention, then Mr. Irvin-Bey may challenge the validity of his criminal

conviction under § 2241, an exception to the general bar on such claims sometimes called the

“savings clause.” (Id.).

       The Eighth Circuit Court of Appeals has consistently held that the “savings clause” may

not be invoked to raise an issue under § 2241 that could have been raised in a direct appeal or in a

§ 2255 motion in the sentencing district. Nichols v. Symmes, 553 F.3d 647, 650 (8th Cir. 2009).

The Eighth Circuit has expressly confirmed that § 2255 will not be viewed as inadequate or

ineffective “merely because § 2255 relief has already been denied, or because petitioner has been

denied permission to file a second or successive § 2255 motion, or because a second or successive

§ 2255 motion has been dismissed[.]” United States v. Lurie, 207 F.3d 1075, 1077 (8th Cir. 2000)



                                                 2
(internal citations omitted); see also Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003)

(concluding that “in order to establish a remedy is ‘inadequate or ineffective’ under § 2255, there

must be more than a procedural barrier to bringing a § 2255 petition”).

       Mr. Irvin-Bey’s objections do not relate to his current habeas petition. They do not show

why the remedy provided by § 2255 is inadequate or ineffective to test the legality of his detention.

Further, the savings clause does not apply to Mr. Irvin-Bey merely because § 2255 relief was

previously denied by the sentencing court. See Irvin v. USA, Case No. 4:15-cv-00551-A (N.D.

Tex. Sept. 15, 2015). Because Mr. Irvin-Bey has not shown that § 2255 is inadequate or ineffective

to test the legality of his detention, Mr. Irvin-Bey has failed to show that the savings clause should

apply to his current petition. As a result, the Court dismisses without prejudice his current petition

that challenges the validity of his conviction or sentence as imposed brought under § 2241.

       II.     Motion For Copies

       In his motion for copies, Mr. Irvin-Bey requests copies of several documents that are

directly related to his criminal conviction (Dkt. No. 3, at 5). Mr. Irvin-Bey asserts that these

documents are necessary “to prove error, misrepresentation, fraud in the factum, dishonor, and a

total miscarriage of justice by the United States and its agents/actors in violation of the

Constitution.” (Id., at 4). The documents that Mr. Irvin-Bey requests do not appear to relate to

his habeas petition or application of the savings clause in this case. Further, because the documents

Mr. Irvin-Bey requests relate to his criminal conviction, the sentencing court in the United States

District Court for the Northern District of Texas has the requested documents, not this Court.

Therefore, this Court denies Mr. Irvin-Bey’s motion for copies (Dkt. No. 3).




                                                  3
          III.   Motion For Judicial Clarification

          Mr. Irvin-Bey also filed a motion for judicial clarification (Dkt. No. 4). In the motion, he

requests clarification regarding the legal basis for Judge Kearney’s Proposed Findings and

Recommended Disposition and seeks a signed and sworn affidavit from the Court (Id.). The Court

will not conduct legal research for or at the request of Mr. Irvin-Bey, just as it will not conduct

legal research for or at the request of any litigant. The Court also will not provide a signed and

sworn affidavit to Mr. Ivrin-Bey.

          Based on Mr. Irvin-Bey’s motion, it is unclear to the Court if he claims that he has not been

able to access the prison’s law library. To the extent Mr. Irvin-Bey wishes to pursue a claim based

on access to the prison’s law library, Mr. Irvin-Bey may bring a separate claim in a separate action

based on his constitutional right of access to the courts.

          For these reasons, the Court denies Mr. Irvin-Bey’s motion for judicial clarification (Dkt.

No. 4).

          IV.    Motion For Release Of Funds

          Mr. Irvin-Bey also filed a motion for release of funds (Dkt. No. 5). In the motion, Mr.

Irvin-Bey appears to request a release of funds relating to his criminal case, Jermaine Duane Irvin

v. USA, Case No. 4:13-cr-00035-A-4 (Dkt. No. 5, at 1). Mr. Irvin-Bey makes his request pursuant

to 28 U.S.C. §§ 2041, 2042, 2043, and 2044. Regarding the judgment entered in his criminal case

on September 13, 2013, Mr. Irvin-Bey requests that “funds previously deposited with the Clerk of

Court shall be withdrawn and disbursed . . . .” (Id., at 9, 11).

          Mr. Irvin-Bey does not explain what “funds” he believes were previously deposited with

the Clerk of Court that he now seeks to withdraw (Dkt. No. 5, at 9, 11). According to the judgment

from his criminal case, Mr. Irvin-Bey was ordered to pay a special assessment of $100.00, and he



                                                   4
was not ordered to pay a fine because he did not have the financial resources or future earning

capacity to pay a fine. Jermaine Duane Irvin v. USA, Case No. 4:13-cr-00035-A-4, Dkt. No. 182

(N.D. Tex. Sept. 9, 2013). To the extent that Mr. Irvin-Bey seeks restitution of his special

assessment, he may be entitled to return of the special assessment, if he succeeds in securing

habeas relief for his challenged conviction. See Dhinsa v. Krueger, No. 08-1455, 2019 WL

692536, at *6 (2nd Cir. Feb. 20, 2019); Prost v. Anderson, 636 F.3d 578, 582 n.3 (10th Cir. 2011).

Because Mr. Irvin-Bey has not been granted habeas relief, Mr. Irvin-Bey is not entitled to and may

not seek in this action restitution of his special assessment.

       Beyond claiming that the “funds” he seeks are related to the judgment entered in his

criminal case, Mr. Irvin-Bey provides the Court no details about the “funds” he seeks to have

released. To the extent that Mr. Irvin-Bey requests funds that relate to the judgment entered his

criminal case, the Court construes this as a challenge to the validity of his conviction or sentence

as imposed, which must be brought under § 2255, instead of § 2241, for the reasons explained in

this Order. Mr. Irvin-Bey’s motion for release of funds does not demonstrate that the remedy

provided by § 2255 is inadequate or ineffective to test the legality of his detention, which is

required to invoke the savings clause. For these reasons, the Court denies Mr. Irvin-Bey’s motion

for release of funds (Dkt. No. 5).

       V.      Motion For Remedy

       Mr. Irvin-Bey also filed a motion for remedy (Dkt. No. 7). Mr. Irvin-Bey appears to seek

declaratory and injunctive relief under the Declaratory Judgment Act, 28 U.S.C. § 2201 (Id., at 1).

Specifically, Mr. Irvin-Bey seeks his immediate release from the Bureau of Prisons and monetary

damages for the five years of his sentence that he has already served (Id., at 1-2). Mr. Irvin-Bey

requested this same relief in his petition for habeas corpus (Dkt. No. 1, at 5).



                                                  5
         Under the Declaratory Judgment Act, “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought.” 28 U.S.C. § 2201(a). A federal prisoner is entitled to

attack collaterally the conviction under which he is being detained pursuant to § 2255. Gajewski

v. United States, 368 F.2d 533, 534 (8th Cir. 1966), cert denied, 386 U.S. 913 (1967). The Eighth

Circuit has held that a federal prisoner is not entitled to invoke the Declaratory Judgment Act “in

the federal courts for the purpose of testing the validity of his conviction.” Id.; see also Waldon v.

State of Iowa, 323 F.2d 852, 853 (8th Cir. 1963) (providing that a “state prisoner is not entitled to

seek a declaratory determination from the federal courts under 28 U.S.C.A. § 2201 as to the validity

of the judgment on which he is confined” in order to circumvent the exhaustion requirement of §

2254).

         In his motion, Mr. Irvin-Bey requests that this Court release him from the Bureau of Prisons

and award him compensatory damages pursuant to the Declaratory Judgment Act. Because Mr.

Irvin-Bey cannot use the Declaratory Judgment Act as a substitute for a proper habeas corpus

petition, the Court denies Mr. Irvin-Bey’s motion for remedy (Dkt. No. 7).

         VI.    Motions For Order

         On January 28, 2019, Mr. Irvin-Bey filed a motion for order (Dkt. No. 10). In the motion,

Mr. Irvin-Bey appears to renew his motion for release of funds (Id., at 1). He also requests that

his “account be properly adjusted” and “the fiduciary tax estimate and the fiduciary tax return for

these ‘claims’” (Id.). Mr. Irvin-Bey attached several documents to his motion: a copy of his

sentence monitoring computation data; a copy of a letter from the Department of the Treasury,

Internal Revenue Service (“IRS”); several notices of electronic filing from the present case; and a



                                                  6
copy of a judgment dismissing his petition for habeas corpus from a separate case, Jermaine

Duane Irvin v. Hendrix, et al., No. 2:18-cv-179-DPM (E.D. Ark. Jan. 7, 2019) (Id., at 2-31). The

IRS letter regards Mr. Irvin-Bey’s referral of this matter to the IRS “for investigation into alleged

criminal acts committed by a U.S. District Judge and the Clerk of the Court.” (Id., at 14).

       On February 28, 2019, Mr. Irvin-Bey filed a second motion for order (Dkt. No. 12). In the

motion, Mr. Irvin-Bey requests “that a lien be placed on the named case numbers until they are

resolved, or in the alternative, [the Court] forward [Mr. Irvin-Bey] the proper forms to engage the

liens . . . .” (Id., at 1). Mr. Irvin-Bey also attaches a copy of a letter he received from the Office

of the Criminal Justice Coordinator, Supreme Court of the State of Arkansas, regarding Mr. Irvin-

Bey’s “motion for review of sentence, right of review, and relief from judgment or order” (Id., at

2). Mr. Irvin-Bey’s motions for order do not relate to his habeas petition or address why he

contends the savings clause should apply in this case. Further, to the extent that Mr. Irvin-Bey’s

motions for order relate to his motion for release of funds or motion for remedy, the Court denies

both motions for the reasons stated and denies the motions for order based on the same analysis.

For these reasons, the Court denies Mr. Irvin-Bey’s motions for order (Dkt. Nos. 10, 12).

       VII.    Conclusion

       For these reasons, the Court denies Mr. Irvin-Bey’s motion for copies, motion for judicial

clarification, motion for release of funds, motion for remedy, and two motions for order (Dkt. Nos.

3, 4, 5, 7, 10, 12). The Court adopts the Proposed Findings and Recommended Disposition and

concludes that habeas corpus relief pursuant to § 2241 is not available to Mr. Irvin-Bey.

Accordingly, the Court denies without prejudice Mr. Irvin-Bey’s 28 U.S.C. § 2241 petition for

writ of habeas corpus and dismisses without prejudice this action.




                                                  7
It is so ordered, this the 11th day of March, 2019.



                                                      _____________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                         8
